         Case 1:18-cv-01224-RMC Document 29 Filed 03/29/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
EXELON GENERATION CO., LLC,        )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 18-1224 (RMC)
                                   )
BENJAMIN H. GRUMBLES, et al.,      )
                                   )
            Defendants.            )
_________________________________  )

                                           ORDER

               For the reasons set forth in the Memorandum Opinion issued contemporaneously

with this Order, it is hereby

               ORDERED that Defendants’ Motion to Dismiss, Dkt. 11 is DENIED in part.

Venue is proper in the District of Columbia. The Court will schedule a hearing on the remaining

arguments in the Motion to Dismiss.




Date: March 29, 2019
                                                          ROSEMARY M. COLLYER
                                                          United States District Judge
